*413DOB’s determination denying petitioner’s application for reinstatement of his fire suppression license without retaking the examination had a rational basis and was not arbitrary and capricious (see Arbuiso v New York City Dept. of Bldgs., 64 AD3d 520, 522 [1st Dept 2009]). Although petitioner submitted six notarized letters from clients in support of the fire suppression work he performed from 2007 to 2010, his proof of supervision on enumerated projects was markedly deficient (see Administrative Code of City of NY § 28-401.13). Only one of the six letters indicated that it was from a licensed master fire suppression piping contractor, and did not indicate the description of the work petitioner performed, petitioner’s daily responsibilities or the dates of his employment (see e.g. Matter of Reingold v Koch, 111 AD2d 688 [1st Dept 1985], affd 66 NY2d 994 [1985]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Saxe, J.P., Friedman, Acosta, Renwick and Freedman, JJ.